Exhibit 10.1

SECOND AMENDMENT TO

EXECUTIVE EMPLOYMENT AGREEMENT

This Second Amendment to Executive Employment Agreement (the “Amendment”) is
made and entered into as of November 29, 2016 (the “Effective Date”) by and
among Quintiles, Inc. (the “Company”) and Quintiles IMS Holdings, Inc. (f/k/a
Quintiles Transnational Holdings, Inc., the “Parent”) and Thomas Pike (the
“Executive”).

WHEREAS, Executive is currently employed under an Executive Employment Agreement
with the Company and Parent, dated April 12, 2012, as amended by the First
Amendment to Executive Employment Agreement, dated as of May 3, 2016 (as
amended, the “Employment Agreement”), pursuant to which Executive is currently
employed in the role of President – Research and Development and Vice Chairman
of Parent;

WHEREAS, Parent and IMS Health Holdings, Inc. (“IMS Health”) entered into an
Agreement and Plan of Merger, dated as of May 3, 2016, pursuant to which IMS
Health merged with and into Parent on October 3, 2016 (the “Merger”) with Parent
continuing as the surviving corporation;

WHEREAS, pursuant to the Assignment and Assumption Agreement dated as of
September 30, 2016, Quintiles, Inc. assumed the Employment Agreement, such that
all references in the Employment Agreement to the “Company” or “Quintiles
Transnational Corp.” refer to Quintiles, Inc., which following the Merger is an
indirect wholly owned subsidiary of Parent;

WHEREAS, the Company and Parent value Executive’s years of dedicated service and
leadership to the Company and Parent, Executive’s contributions in achieving the
successful completion of the Merger and Executive’s assistance following the
Merger in Parent’s transition to a new chief executive officer; and

WHEREAS, the Company, Parent and Executive desire to amend the Employment
Agreement, as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises set forth below and
other good and valuable consideration, the receipt and sufficiency of which the
parties acknowledge, the Company, Parent and Executive agree that the Employment
Agreement shall be amended as follows:

1.    COMPENSATION AND BENEFITS UPON CERTAIN VOLUNTARY TERMINATIONS. Section 5.3
of the Employment Agreement is hereby amended and restated in its entirety as
follows:

“5.3 Company-Approved Voluntary Termination. If after the Effective Date,
Executive voluntarily resigns or retires from his employment under Section 4.1
on prior written notice to the Company’s Chief Executive Officer
(notwithstanding any length of notice requirement in Section 4.1), which
resignation or retirement takes effect on a date that is mutually agreed in
writing with the Company and Parent, but, in no event, later than December 2,
2016 unless otherwise agreed in writing by Executive, Company and Parent (such
date, the “Separation Date”), then, upon such termination of employment, in
addition to the payments and benefits described in Section 5.1 hereof, the
Company agrees, contingent upon Executive executing and not revoking a Release
pursuant to Section 5.6 hereof, and Executive’s compliance with the terms



--------------------------------------------------------------------------------

of Sections 6, 7, 8 and 9 hereof, to provide to Executive, in lieu of any other
payments and benefits to which Executive may be entitled (other than the
payments and benefits described in Section 5.1), the following payments and
benefits:

(a) a cash separation payment in an amount equal to two (2) times the sum of
(i) Executive’s base salary in effect on Separation Date, plus (ii) Executive’s
target annual cash bonus for the year in which the Separation Date occurs (the
“Separation Payment”);

(b) if Executive is enrolled in group health insurance coverage offered by the
Company or its affiliate as of the Separation Date, an additional amount equal
to the projected cost of the continuation of such group health insurance
coverage for Executive and Executive’s eligible dependents pursuant to COBRA
(the “COBRA Payment”), which payment shall not be dependent on the Executive
electing COBRA coverage or any other replacement health care coverage; and

(c) an additional cash payment in the amount of $1,000,000 (the “Additional
Payment”).

The Separation Payment, the COBRA Payment and the Additional Payment shall be
paid in a lump sum on the first payroll date on or following the tenth (10th)
day after the date on which the Release required by Section 5.6 becomes
effective and non-revocable following the Separation Date. If the period for
review of the Release ends in a later calendar year, such first payment shall be
paid in the later calendar year regardless of when the Release is executed.

Executive specifically acknowledges and agrees that a termination of employment
pursuant to this Section 5.3 shall not constitute a termination for Good Reason
under this Employment Agreement, Parent’s Change in Control Severance Plan dated
November 5, 2015 (the “CIC Severance Plan”), or any other Company or Parent plan
or program providing for termination payments or benefits upon a termination by
Executive for good reason. The payments and benefits set forth in this Section
5.3 and Section 5.1 hereof shall constitute all the payments and benefits to
which Executive shall be entitled under the Employment Agreement or any other
plan or program providing for termination payments (including the CIC Severance
Plan) by reason of a termination under the circumstances described in this
Section 5.3.”

2.    TREATMENT OF EQUITY AWARDS. Section 5.5 of the Employment Agreement is
hereby amended and restated in its entirety as follows:

“5.5 Equity Awards. In the event of termination of Executive’s employment
pursuant to any of Sections 5.2 through 5.4, all of Executive’s awards under
Parent’s 2013 Stock Incentive Plan, including the Equity Award granted under
Section 3.6.3 above (other than as set forth below), shall be given the
treatment afforded such awards under Section 5.01 of the CIC Severance Plan, as
though such termination were a Qualifying Termination under that Plan, except
that, in the event of a termination pursuant to Section 5.3 hereof, any portion
of the Equity Award granted under Section 3.6.3 that is unvested as of the
Separation Date shall be forfeited immediately as of the Separation Date.”

3.    RELEASE OF CLAIMS. Section 5.6 of the Employment Agreement is hereby
amended by deleting in the first sentence of that Section the phrase, “Sections
5.4 (other than payments described in Section 5.1)” and replacing it with the
phrase, “Sections 5.3, 5.4 and 5.5 (other than, in each case, the payments
described in Sections 5.1).”

 

2



--------------------------------------------------------------------------------

4.    RESIGNATION FROM OFFICER AND BOARD ROLES. A new Section 5.7 is added that
provides as follows:

“5.7 Resignation from Officer and Board Roles. In the event of Executive’s
separation from employment, Executive shall immediately resign, effective as of
the Separation Date, from each officer, executive and director position held
with Parent, the Company their respective subsidiaries and affiliates.”

5.    SECURITIES TRADING. Section 22 is hereby amended and restated in its
entirety as follows:

“22. SECURITIES TRADING. Executive agrees that during employment, Executive will
not transfer, sell, assign or otherwise dispose of shares of Parent common stock
(including for this purpose shares underlying stock options and performance
units) owned by Executive as of the date of the Merger Agreement, whether
received from the Company or purchased directly. For six months following his
employment, Executive will sell any such shares in compliance with Rule 144 of
the Securities Act of 1933, as applicable, or elect to establish a trading plan
in accordance with Rule 10b5-1 of the Securities Exchange Act of 1934; provided,
however, that such trading plan must comply with all the requirements for the
safe harbor under Rule 10b5-1 and, during the period that Executive remains
subject to Parent’s Insider Trading Policy, must be approved in accordance with
the Parent’s Insider Trading Policy, which approval will not be unreasonably
withheld.”

6.    LIMITED EFFECT. Except as specifically amended herein, the Employment
Agreement shall remain in full force and effect. After giving effect to this
Amendment, each reference in the Employment Agreement to “this Agreement,”
“hereof,” “hereunder,” “herein,” “hereby” or words of like import referring to
the Employment Agreement shall refer to the Employment Agreement, as amended by
this Amendment.

7.    DEFINITIONS. Capitalized terms used and not defined in this Amendment have
the respective meanings assigned to them in the Employment Agreement.

8.    MISCELLANEOUS. This Amendment shall be governed by and construed in
accordance with the laws of the State of North Carolina, regardless of the
application of rules of conflict of law that would apply the laws of any other
jurisdiction. This amendment may be executed in counterparts, each of which
shall be an original, with the same effect as if the signatures affixed thereto
were on the same instrument.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties as of
the date first written above.

 

QUINTILES IMS HOLDINGS, INC. By:  

/s/ Ari Bousbib

Name:   Ari Bousbib Title:   Chairman, Chief Executive Officer and President
QUINTILES, INC. By:  

/s/ Ari Bousbib

Name:   Ari Bousbib Title:   President EXECUTIVE  

/s/ Thomas Pike

Name:   Thomas Pike

[Signature Page to Second Amendment to Executive Employment Agreement]